DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 10/28/2021 the Amendment has been received on 01/25/2021.
          Claims 62 has been amended.
         Claims 28, 29 and 31-63 are currently pending in this application. 

Response to Arguments

3.      Applicant’s arguments, see pages 15-18, filed on 01/25/2021, with respect to claims 28, 29 and 31-63 have been fully considered and are persuasive. All of the rejections and objections provide in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.         Claims 28, 29 and 31-63 are allowed.

            With respect to claims 28, 57 and 58, the most relevant prior art, Maida et al. (US PAP 2004/0101190 A1).
        With respect to claim 28, Maida et al. teach an inspection device that inspects a specimen (a solder shape) by using a transmission image of an x-ray (see abstract; Figs. 1-20; paragraphs 002, 0004, 0005, 0034, 0040, 0041, 0045, 0082-0084, 0088, 0090 and 0100), comprising: 

    PNG
    media_image1.png
    437
    662
    media_image1.png
    Greyscale

a determination unit (14) that determines non-defectiveness of an evaluation region for inspecting the specimen based upon shape information of the evaluation region generated by the transmission image of the x-ray (see abstract; Figs. 1, 10; 20; paragraphs 0002, 0004, 0014, 0018, 0034, 0040, 0041, 0045, 0082-0084, 0088; 0090, 0091, 0092, 0094, 0101; claims 1 and 10) and a correction unit (16) that performs some adjustment and readjustment’s of inspection 

    PNG
    media_image2.png
    494
    645
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    805
    483
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    592
    498
    media_image4.png
    Greyscale
         
            Maida et al. teach that “referring again to FIG. 1, the characteristic amount outputting means 16 is means for outputting the solder shape table shown in FIG. 10 and the inspection image table, the characteristic amount table, and the defective/nondefective determination table shown in FIG. 20. By setting a threshold for each measured value in the characteristic amount table, the inspection data can be adjusted as checking the solder shape to be determined as "undertight" or "overtight". The threshold for each measured value as obtained above is input into the optical or X-ray transmissive appearance inspecting machine, thereby allowing an improvement in accuracy of soldering inspection performed by the appearance inspecting machine (see paragraph 0101). 
         According to the present invention as described above, a plurality of solder shape data providing changes in solder shape due to deviations in component mounting position and variations in solder wettability and solder amount can be obtained according to information given in designing. Further, an inspection image, defective/nondefective determination result, and characteristic amount accompanied by the above solder shape data can also be obtained. Accordingly, as compared with the prior art wherein the long-term collection of characteristic amounts or inspection images is required for the adjustment of inspection data, the characteristic amount for the adjustment of inspection data can be quickly obtained according to the present invention (see paragraph 0102).
        The present invention can also exhibit the following additional effects. First, by defining the degree of defective and classifying it into a plurality of ranks, it is possible to concentrate a defective rank intended to be detected upon data adjustment and thereby to control the defective detection rate, overtight determination, and undertight determination. Secondly, data adjustment can be performed as checking a solder shape determined as undertight or overtight. Thirdly, even when manufacture conditions or the like such as a solder material are changed, a characteristic amount for readjusting data can be easily obtained only by changing the inspection image obtaining function (see paragraph 0104). 
          Maida et al. teaches the inspection device comprising a specimen shape defective/nondefective determination section by using the inspection standard, and a characteristic amount outputting section for displaying or outputting the characteristic amount and a result of defective/nondefective determination but fails to explicitly teach or make obvious that the a correction unit performs one of a change, addition or deletion of the evaluation region based upon a determination result of the determination unit as claimed in combination with all of the remaining limitations of the claim.      
            Claims 29, 31-56 and 59-63 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Chen et al. (US PAP 2016/0012647 A1; see paragraphs 0003 and 0005-0014) teach an inspection device that inspects a specimen by using a transmission image of an x-ray and generates shape and composition information of an evaluation region. 


    PNG
    media_image5.png
    656
    443
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    690
    396
    media_image6.png
    Greyscale
 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    February 2, 2021